Pets Curiam,
This case came here under a special allocatur granted by one of the justices of this court. No question was raised as to whether, within the meaning of section 7, clause (a) of the Superior Court act of 1895, the case is one “involving the right to a public office,” and it was accordingly argued and submitted to us on its supposed merits. Unfortunately for the appellant, the record discloses no ground on which the judgment of the court of quarter sessions can be reversed.
The first three specifications are to the action of the court in denying defendant’s motion to quash the indictment, and in overruling his reasons in support thereof. There appears to be nothing in either of these specifications that would have justified any other course of action. This is so clearly shown in the opinion of the learned judge that further discussion is unnecessary. The indictment is framed under the act of April 15, 1834, which declares : “ If any county commissioner shall be *492concerned in any contract, or shall be directly or individually interested in the construction of any public work, or any improvement, made or undertaken under tire authority of the commissioners of the said county, the same shall be deemed a misdemeanor in office, and such commissioner shall be fined .... and shall be adjudged by the court to be removed from office.” It is sufficient both in form and substance. It “charges the crime substantially in the language of the act of assembly prohibiting the same,” etc. Nothing more than that is required: Purd. 549, pl. 19.
For reasons given at length by the learned judge, in his opinion denying the motion for a new trial, there is no merit in the 4th specification.
The case was correctly tried, and the verdict of the jury, upon which judgment was entered, was fully warranted by the evidence before them.
The judgment of the court below is therefore affirmed; and, to the end that the same may be fully executed, it is ordered that the record be remitted to the court below.